Upon petition to rehear,
Dead ERICK, C. J.,
said :
Upon a former day of the present term of this court, an opinion was delivered affirming • the' judg*448ment of the circuit court of Crockett county in this cause.
The judgment below was in favor of plaintiff Campbell, for all the land sued for except 101 acres, east of what was found by the jury to be the true eastern boundary of Ben. Smith’s grant, No. 416, and 12 acres described in the verdict.
Plaintiff has filed a petition for a rehearing of the case, and we have re-examined the record, and in so far as the questions and argument made in respect to the 101 acres are concerned, we have carefully reconsidered the evidence, and feel constrained to come to a different conclusion from that first arrived at.
In our former opinion we announced that while we were of opinion that the weight of the evidence was against the finding of the jury as to the true eastern boundary of grant No. 416, yet there was sufficient evidence to sustain the verdict of the jury, and that we would not disturb it. This opinion was reached upon the testimony of Latta, Dodson, Howell,, and Griffin. Latta stated that he had rented the land ill controversy, as agent of defendant Bailey, to Dodson and Howell, but that since 1875 they had not rented from him, and claimed the land as their own, when this suit ivas commenced,- and that they set up claim to the land they are on all the time. The land they were on was part of the 101 acres.
Dodson testified that in October, 1867, he married one of the daughters of W. H. Craig, and settled on land of said Craig near the disputed land; that he cleared some of the disputed land in 1868, and *449claimed it as his own, and that he bought of Hubbard in 1876, who claimed under a tax sale, and then claimed under that tax sale. Howell testifies that in October, 1867, he also married a daughter of said W. H. Craig, and took possession of part of his land near the disputed land, and in 1868 enclosed part of it, and had always claimed the land as his own. Griffin testified to facts tending to show that the western of the two lines' claimed respectively by plaintiff and defendants as the true' line, was the eastern boundary of grant No. 416 • to Ben. Smith.
Upon these facts, we held that defendants, Hod-son and Howell, having shown they. claimed for themselves, and there . being some evidence to support the verdict in favor of the more western of the two lines claimed as the east boundary of grant'No. 416, that the verdict was supported by evidence. But a more careful analysis of the evidence satisfies us that there is no sufficient evidence to support the verdict.
Hodson and Howell, who both rented from plaintiff the land they claim, now urge that they were induced by the misrepresentation of Moss, ageht for. plaintiff, to acknowledge plaintiff’s right to the land.
But, although the judge charged the jury, if Moss did deceive or misrepresent the facts to them, they would not be estopped by said renting, there is no evidence of any fact in their own testimony, nor in any other,' to sustain such an imputation, nor to relieve them of the consequences of having attorned to plaintiff after his purchase of the land under his judgment against Railey.
*450Wm. H. Craig had entered the land in dispute, and Dodson and Howell were holding and claiming part of it under him, and were on the land when Bailey recovered it. They had no paper title thereto, but took possession, as they stated, under a promise by Craig to make them a deed of gift to part of said land. But after Bailey had recovered the land of Craig and others in 1871, by decree of this court, Dodson and Howell rented of Bailey for the years 1872-3-4, and after this, about 1875, plaintiff having bought the land at his execution sale, they attorned to him, and rented of his agent.
They do not, upon the facts they state, claim any other title to the land than that which they derive from being put in possession by Craig. His title was declared void, and the title was vested in Bailey. Thereupon they rented of Bailey, and when plaintiff acquired his title they rented of him, and again rented of Bailey. And, as a defense to this suit, Bailey sets up his original title, and Dodson and Howell claim adversely to both.
Dodson and Howell admit they had no title from their father-in-law, and that they went into possession under a. promise from him to make them a title. When, however, in 1871, in Bailey’s suit against Craig and others, it was held Bailey had the better title, and a writ of possession was awarded him, Dodson and Howell attorned to Bailey and became his tenants, with full knowledge of all the facts; and when Campbell acquired Bailey’s title they became his tenants, but Subsequently agreed again to rent of *451Railey; and after this rented of a purchaser at a tax sale, and when Campbell acquired this tax title by redemption, they say they set up a claim for themselves. While they declare in words they always claimed title to the land, they admit and state facts that show such declaration to be without foundation.
As stated in the original opinion, Railey’s title was acquired by plaintiff, and we are also of opinion that Dodson and Howell, by their repeated recognition of Railey’s and plaintiff’s title by renting from them, have estopped themselves from setting up title against plaintiff for all of the lands described in plaintiff’s declaration, except the 12 acres, and 101 acres in favor of plaintiff will be affirmed, and the judgment against him for the 101 acres, in favor of defendants, as described in the verdict, is erroneous and will be reversed, and to this part of the land, to-wit, the 101 acres and 91 poles, as described in the verdict, a new trial is granted, and judgment here and writ of possession will issue for the residue of said land as described in the verdict.
The judgment entered in this case on a former day of this term affirming the judgment, will be vacated and annulled, and judgment will be entered in conformity with this opinion, and judgment will be rendered for costs below as to the land recovered and of this court against all the defendants.